United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0278
Issued: March 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 1, 2015 appellant filed a timely appeal of a July 24, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merit decision in the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On March 20, 2015 appellant then a 26-year-old city carrier, filed an occupational disease
claim (Form CA-2), alleging that he developed bilateral knee pain as a result of repeatedly
climbing stairs while carrying packages and pushing heavy carts while in the performance of
1

5 U.S.C. § 8101 et seq.

duty. He first became aware of his condition on February 5, 2015 and realized that it was
causally related to his employment on February 28, 2015. Appellant did not stop work.
Appellant submitted a narrative statement dated April 4, 2015 and explained that his
bilateral knee pain began on February 5, 2015. He noted that his position required the use of a
pushcart to deliver his mail route and repetitive climbing in and out of his mail truck with
packages weighing up to 10 pounds. Appellant believed that his work duties caused his bilateral
knee pain. He noted never having a prior knee injury.
Appellant submitted a treatment report from Dr. Muhammad Shahid, a Board-certified
internist, dated February 23, 2015, who treated him in the emergency room. Dr. Shahid provided
restrictions of limited lifting of heavy packages and pushing heavy carts for three days. He noted
appellant’s current medications and referred him for physical therapy. Appellant submitted a
note from Dr. Sewon Lee, a Board-certified physiatrist, dated March 10, 2015, who provided a
summary of appellant’s current medications. Dr. Lee recommended physical therapy for four
weeks. In an undated referral form he diagnosed right knee pain and referred appellant for
physical therapy. Appellant submitted a report from Dr. Dustin Pardo, a Board-certified
internist, dated February 13, 2015 who diagnosed right knee pain. Dr. Pardo recommended an
oral analgesic and physical therapy. Appellant submitted an undated referral form from
Dr. Pardo for physical therapy. He was treated by Dr. Daniel Tsukanov, a Board-certified
internist, on April 7, 2015, for a knee condition. Dr. Tsukanov noted that appellant would
require physical therapy.
By letter dated June 10, 2015, OWCP advised appellant of the type of evidence needed to
establish his claim, particularly requesting that he submit a physician’s reasoned opinion
addressing the relationship of his claimed condition and specific employment factors.
By questionnaire dated June 18, 2015, appellant noted performing work activities six
days a week for 8 to 14 hours. He noted that he was not involved in any activities or sports.
Appellant was treated by an unidentified health care provider on June 9, 2015 for a right knee
condition. The health care provider diagnosed bilateral patellofemoral syndrome, possible right
quadriceps tendinopathy, knee pain, asthma, and allergic rhinitis. Appellant was referred for
physical therapy and injections into the knee joint. In an undated report, the unidentified health
care provider noted evaluating appellant on March 10, April 7, and June 9 and 15, 2015 for
bilateral knee pain. He noted that appellant was treated with physical therapy and injections in
the knee joint. Appellant was instructed to avoid strenuous activity such as prolonged kneeling
and continuous stair negotiation until his symptoms improve. The health care provider
diagnosed patellofemoral pain syndrome, knee pain, asthma, and allergic rhinitis.
In a decision dated July 24, 2015, OWCP denied the claim because the medical evidence
was insufficient to establish that a medical condition was diagnosed in connection with the
claimed event or work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that he or she sustained an injury in

2

the performance of duty, he or she must submit sufficient evidence to establish that he or she
experienced a specific event, incident or exposure occurring at the time, place, and in the manner
alleged. Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition, and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s work duties as a city carrier included repetitively
climbing stairs with packages and pushing carts. It is also not disputed that he was diagnosed
with bilateral patellofemoral syndrome, possible right quadriceps tendinopathy, and right knee
pain. However, appellant has not submitted sufficient medical evidence to establish that his
diagnosed medical conditions were causally related to the employment factors. On June 10,
2015 OWCP advised him of the type of medical evidence needed to establish his claim.
However, appellant has not submitted sufficient medical evidence to establish that any of these
conditions are causally related to specific employment factors or conditions.
Appellant submitted a report from Dr. Shahid dated February 23, 2015, who
recommended restrictions of limited lifting of heavy packages and pushing heavy carts for three
days. Dr. Shahid referred appellant for physical therapy. On March 10, 2015 Dr. Lee provided a
summary of appellant’s current medications and recommended physical therapy and diagnosed
right knee pain. Similarly, a February 13, 2015 note from Dr. Pardo diagnosed right knee pain,
recommended an oral analgesic, and referred appellant for physical therapy. Likewise, in an
April 7, 2015 report, Dr. Tsukanov noted treating appellant for a knee condition which would
require physical therapy. However, these reports are insufficient to establish the claim as they do

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

not provide a history of injury4 or specifically address whether appellant’s employment activities
had caused or aggravated the diagnosed medical conditions.5
Appellant was treated by an unidentified health care provider on June 9, 2015, March 10,
April 7, June 9, and 15, 2015 for bilateral knee pain. There is no evidence that these reports
from unidentified health care providers are signed by a physician. Medical documents not
signed by a physician and lacking proper identification are not probative medical evidence and
are not sufficient to establish appellant’s claim. The Board has held that medical reports lacking
proper identification do not constitute probative medical evidence.6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed condition was causally related to his employment.

4

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
5

A.D., 58 ECAB 149 Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
6

See R.M., 59 ECAB 690 (2008); Bradford L. Sullivan, 33 ECAB 1568 (1982) (where the Board held that a
medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in FECA).

4

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

